Per Curiam.
The petition for belated appeal seeking an appeal of the order dismissing defendant's amended motion for postconviction relief, rendered January 23, 2018, is denied on the merits. Insofar as Petitioner appears to also seek a belated appeal of the denial of his original motion for postconviction relief, this disposition is without prejudice to Petitioner filing a separate petition for belated appeal, which shall include appropriate facts constituting entitlement to a belated appeal of this order. See Fla. R. App. P. 9.141(c)(4)(F).
Wetherell, Bilbrey, and M.K. Thomas, JJ., concur.